Citation Nr: 0709119	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for tremors.  

2.  Entitlement to service connection for depression (claimed 
as post-traumatic stress disorder (PTSD), anger and mood 
swings, fatigue, memory loss, concentration problems, sleep 
disturbances, and an inability to eat).  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
September 1991, to include service in the Southwest Asia 
theater of operations from December 1990 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for diarrhea with blood in stool (claimed as stomach, 
abdominal pain, nausea, and chronic diarrhea), depression, 
(claimed as PTSD, anger and mood swings, fatigue, memory 
loss, concentration problems, sleep disturbances, and 
inability to eat due to undiagnosed illness), headaches, 
muscle and joint pain, tremors (claimed as shakiness), and 
papular skin rash on he extensor surface of the left arm.  

The veteran and his wife testified before the undersigned at 
a videoconference hearing in May 2005.  A transcript of that 
hearing is of record.  

A January 2006 Board decision granted service connection for 
a disability manifested by diarrhea with blood in stool, a 
papular skin rash on the extensor surface of the arms, and 
headaches, and denied service connection for muscle and joint 
pain, to include as due to undiagnosed illness or other 
qualifying chronic disability.  The Board remanded the claims 
of entitlement to service connection for tremors and 
depression for further development.  That development has 
been completed.  


FINDINGS OF FACT

1.  The veteran's complaints of tremors are neurological 
signs or symptoms that may be manifestations of an 
undiagnosed illness and have been objectively demonstrated to 
a compensable degree; there is no competent evidence to 
refute the non-medical indicators and the tremors have not 
been attributed to a diagnosed disease.  

2.  It is at least as likely as not that depression is 
related to service.  


CONCLUSIONS OF LAW

1.  Tremors are shown to be due, or presumed due, to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).  

2.  Service connection for depression is warranted.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case, further notice or assistance is unnecessary to 
aid the veteran in substantiating his claims.  

II.  Tremors

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
38 C.F.R. § 3.102 (2006).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than not 
later than December 31, 2011.  See 70 Fed. Reg. 75669, 75672 
(Dec. 18, 2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C)

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The veteran's Form DD 214 reflects that he had service in 
Southwest Asia between December 1990 and April 1991.  

Service medical records are negative for complaints or 
treatment for tremors.  In his September 2001 claim, the 
veteran reported that he experienced shakiness.  In a 
February 2002 statement, the veteran's wife indicated that 
she had observed a number of symptoms, including shakiness, 
over the 10 years she and her husband had been together.  

At VA examination in November 2002 there was no tremor 
identified with outstretched hands.  The diagnosis included 
"history of tremor, not demonstrated today, neurology 
consult for clarification."

In his November 2003 notice of disagreement (NOD), the 
veteran contended that his hands shook constantly, sometimes 
so badly that he could hardly hold anything.  

At the May 2005 videoconference hearing, he testified that 
the more he tried to do physically, the worse the tremors 
became.  He said that he was teased at work because of 
shaking, and that his writing was difficult to read as a 
result of the shakiness.  His wife testified that she 
observed the veteran shaking so badly while trying to use a 
weed eater and assemble a swing set that he was unable to 
complete either task.  She reported that she noticed the 
shakiness of the hands a lot, and that some days were worse 
than others.  The veteran added that the tremors began around 
1993, and had gotten worse since that time.  He stated that 
the more he did, the more he shook.  

VA treatment records from September 2000 to July 2006 do not 
include any findings referable to tremors.  

The veteran underwent VA neurological examination in April 
2006.  He reported that the tremors of his hands began in 
1996.  He said that these tremors were initially present all 
the time, but now would come and go.  He added that the 
tremors were brought on by physical activity, and that the 
last time he had a tremor was two days earlier.  He reported 
that the tremors usually lasted for one hour.  When having 
tremors, it was hard to perform activity with the hands, but 
there was no pain, paralysis, or problems in feeding.  The 
course since onset of the tremors was described as 
intermittent, with no remissions.  The veteran reported that 
he was on no therapy for this condition.  

On examination, no tremors were observed, and the central 
nervous system examination was within normal limits.  The 
examiner indicated that the effect of the disability on the 
veteran's occupational activity was decreased manual 
dexterity.  The examiner noted that the veteran worked in 
welding and manual work and had to document his activities as 
shift leader, and that he reported the tremors caused 
problems welding and writing reports.  The examiner concluded 
by stating that the neurological examination was normal, 
without any evidence of any kind of tremor or any movement 
disorder.  


Analysis

In both her February 2002 letter, and in her testimony at the 
May 2005 videoconference hearing, the veteran's wife 
confirmed that the veteran experienced shakiness.  

His wife's statements of observation of shakiness of the 
veteran's hands constitute "non-medical indicators" of the 
existence of a chronic disability.  Both the veteran and his 
spouse are competent to report observing objective signs and 
symptoms of hand tremors, as they are capable of lay 
observation.  Gutierrez v. Principi, 19 Vet. App. 1, 9-10 
(2004).  

In addition, although the April 2006 VA examiner found no 
evidence of tremors on examination, he also indicated that 
the disability impacted the veteran's occupational activities 
due to decreased manual dexterity, suggesting that, although 
not present on the date of examination, the veteran was 
impacted by hand tremors.  

The record reflects that there is no conclusive evidence to 
link tremors to any diagnosed disorder.  Further, both the 
veteran and his wife have reported the presence of tremors in 
the hands for more than six months.  None of the potential 
preclusions under 38 C.F.R. § 3.317(c) is established.  

The manifestations of tremors appear to meet the compensable 
requirements of the relevant diagnostic criteria, in this 
case, Diagnostic Code 8103.  This diagnostic code provides 
evaluations of 0, 10, and 30 percent for conclusive tics 
which are mild, moderate, and severe, respectively.  
38 C.F.R. § 4.124a, Diagnostic Code 8103; see 38 C.F.R. 
§ 4.123, 4.124 (providing that compensation may be payable 
for subjective manifestations of neurologic disability not 
characterized by organic changes).  

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board concludes that presumptive 
service connection is warranted for tremors of the hands.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  In reaching this 
determination, the Board notes that the evidence, in the form 
of competent observation, shows that, consistent with his 
representations, the veteran suffers from this symptom, which 
has persisted for more than six months, and which cannot be 
explained by a known clinical diagnosis.  Moreover, VA 
specifically recognizes chronic neurologic signs and symptoms 
as manifestations of undiagnosed illness.  See 38 C.F.R. 
§ 3.317(b).  Thus, service connection for tremors of the 
hands is granted.  

III.  Depression

Service medical records are negative for complaints regarding 
or treatment for depression.  

VA general medical examination in November 2002 included a 
diagnosis of depression, and noted that the veteran was being 
treated with Zoloft.  The veteran underwent VA examination 
for mental disorders in November 2002.  He reported that he 
had been seeing a private psychiatrist for the previous three 
years.  

The veteran described his symptoms as depressed mood, being 
easily angered, poor control of his temper, feelings of 
hopelessness and helplessness, anhedonia, fatigue, decreased 
energy, poor concentration, and initial insomnia.  He 
reported that he started experiencing these symptoms in 1998 
and that they had been getting worse with time.  He reported 
that he did not have as many friends as he used to, and said 
that his life consisted primarily of going to work and going 
home.  The diagnosis was depression, not otherwise specified.  

At the May 2005 videoconference hearing, the veteran 
testified that he began receiving treatment for depression in 
1998 or 1999, but his wife stated that he had been 
experiencing mood swings since she had first known him, in 
1991, and that the mood swings had gotten worse since then.  

VA treatment records from April 2001 to July 2006 reflect 
treatment for depressive disorder, not otherwise specified, 
however, these records do not include an opinion as to 
etiology of this condition.  At VA examination in April 2006 
the veteran described combat experience and denied any 
psychiatric treatment while in the military.  The Board notes 
that the veteran previously denied direct combat exposure at 
a January 2002 examination at the Persian Gulf clinic, and 
denied active combat at the November 2002 VA mental disorders 
examination.  

The veteran's current psychiatric complaints included sad 
mood, nervousness, spells of irritability and anger, lack of 
interest, psychomotor retardation, anhedonia, crying spells, 
spells of hopelessness and worthlessness, poor concentration, 
poor sleep, and weight gain.  He denied any symptoms of mania 
or psychosis, and denied any current suicidal or homicidal 
ideation, intent, or plan.  The veteran reported seeing 
mutilated and burnt bodies in combat and described occasional 
thoughts and nightmares about these events, but denied that 
these events affected his daily life.  

On examination the veteran was clean and casually dressed 
with unremarkable psychomotor activity, clear and spontaneous 
speech, and cooperative attitude.  Affect was appropriate and 
constricted and mood was dysphoric.  Orientation was intact 
to person, place, and time, thought processes were logical 
and goal-directed, and thought content was unremarkable.  

The veteran described mild sleep impairment interfering with 
daily activity, and panic attacks once or twice a week.  The 
veteran had poor impulse control and described punching doors 
and walls when irritable and angry.  He denied suicidal or 
homicidal thoughts, ideation, plan, or intent, and remote, 
recent, and immediate memory were intact.  

The diagnosis was major depression, recurrent, severe without 
psychotic features.  The examiner opined that the veteran's 
symptoms of depression were exacerbated due to his chronic 
medical conditions (headaches, gastrointestinal bleeding, 
chronic knee and shoulder pain) and their effects on his day 
to day life.  

The examiner noted that the veteran did not have any pre-
military traumatic episodes, described combat experience and 
witnessing mutilated and dead bodies, and that he did not 
report any traumatic experiences after being discharged from 
the military.  The examiner opined that the veteran's 
symptoms of depression were as likely as not to be caused by 
combat and military experience.  
 
The veteran's psychiatric complaints have been attributed to 
depression.  Thus, having been attributed to a known clinical 
diagnosis, this condition cannot be considered an undiagnosed 
illness for entitlement to service connection based on the 
veteran's service in the Persian Gulf War.  

The first element of a successful service connection claim is 
satisfied, as both the November 2002 and April 2006 VA 
examinations included a diagnosis of depression.  

In regard to the second element, service medical records are 
negative for any complaints regarding or findings of 
depression.  Despite the absence of a diagnosis of depression 
in service, service connection could nonetheless be 
established if all the evidence, including that pertinent to 
service, established that depression began in service.  
38 C.F.R. § 3.303(d).

In regard to a nexus, the April 2006 VA examiner opined that 
the veteran's depression was at least as likely as not caused 
by his combat and military experience.  While the veteran has 
made conflicting statements regarding combat, he denied 
"direct" and "active" combat in 2002, and most recently 
asserted "combat experience."  

Denials of direct and active combat are potentially 
distinguishable from the veteran's most recent reports of 
seeing mutilated and dead bodies during his "combat 
experience" in the Persian Gulf War.  

In any event, the examiner attributed depression not only to 
combat, but also to the veteran's military experience 
generally.  This opinion was based on examination of the 
veteran and thorough review of the record.  Accordingly, 
resolving all doubt in the veteran's favor, the Board 
concludes that entitlement to service connection for 
depression is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by tremors of 
the hands is granted.  

Service connection for depression is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


